    Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    WILLIAM MATTHEW CHAUNCEY,

                  Plaintiff,                                     CIVIL ACTION NO.: 5:20-cv-112

         v.

    COFFEE COUNTY DRUG UNIT, et al.,

                  Defendants.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Plaintiff’s failure to comply with the Court’s

April 15, 2021 Order. Doc. 9. For the following reasons, I RECOMMEND the Court

DISMISS without prejudice Plaintiff’s Complaint for failure to follow this Court’s Order,

DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Plaintiff leave to appeal in forma pauperis. 1




1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair . . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of
its intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th
Cir. 2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating a party has notice of
a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a report
recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc., 678 F.
Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting report and recommendation served as notice claims would
be sua sponte dismissed). This Report and Recommendation constitutes fair notice to Plaintiff his suit is
due to be dismissed. As indicated below, Plaintiff will have the opportunity to present his objections to
this finding, and the presiding district judge will review de novo properly submitted objections. See 28
U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No. 1:12-CV-3562, 2012 WL
5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining magistrate judge’s report and recommendation
constituted adequate notice and petitioner’s opportunity to file objections provided a reasonable
opportunity to respond).
     Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 2 of 6




                                         BACKGROUND

        Plaintiff brought this cause of action under 42 U.S.C. § 1983. Doc. 1. Upon an attempt

to conduct the requisite frivolity review of Plaintiff’s Complaint, the Court could not “determine

whether Plaintiff states a viable claim” or “whether he is attempting to bring a . . . § 1983

Complaint or a habeas corpus petition.” Doc. 7 at 3. Thus, on April 1, 2021, I ordered Plaintiff

to file an Amended Complaint within 14 days of that Order and provided instruction to Plaintiff

as to what his Amended Complaint should contain. Id. The Court cautioned Plaintiff his failure

to respond in a timely and in an appropriate manner to this Order would result in the

recommended dismissal of this cause of action based on Plaintiff’s failure to follow a Court

Order. Id. at 4. That Order was returned to the Court as undeliverable with the notations:

“Return to Sender, Not Deliverable as Addressed, Unable to Forward.” Doc. 8 at 1. The Court

then ordered Plaintiff to show cause why his case should not be dismissed for failure to follow

this Court’s Orders and Local Rules. Doc. 9 at 2. This Order, too, was returned as undeliverable

with the notations: “Return to Sender, Refused, Unable to Forward.” Doc. 10 at 1.

                                          DISCUSSION

        Plaintiff has not responded to the Court’s April 15, 2021 Order. The Court must now

determine how to address Plaintiff’s failure to comply with this Court’s Order. For the reasons

set forth below, I RECOMMEND the Court DISMISS without prejudice Plaintiff’s Complaint

and DENY Plaintiff leave to appeal in forma pauperis.

I.      Dismissal for Failure to Follow This Court’s Order

        A district court may dismiss a plaintiff’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) or the court’s inherent authority to manage its docket. Link v.




                                                  2
    Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 3 of 6




Wabash R.R. Co., 370 U.S. 626 (1962); 2 Coleman v. St. Lucie Cnty. Jail, 433 F. App’x 716, 718

(11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v. M/V MONADA, 432

F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the involuntary dismissal

of a plaintiff’s claims where he has failed to prosecute those claims, comply with the Federal

Rules of Civil Procedure or local rules, or follow a court order. Fed. R. Civ. P. 41(b); see also

Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005 WL 2640979, at *1 (11th

Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir. 1993)); cf. Local R.

41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua sponte . . . dismiss any

action for want of prosecution, with or without prejudice[,] . . . [based on] willful disobedience

or neglect of any order of the Court.” (emphasis omitted)). Additionally, a district court’s

“power to dismiss is an inherent aspect of its authority to enforce its orders and ensure prompt

disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).

        It is true dismissal with prejudice for failure to prosecute is a “sanction . . . to be utilized

only in extreme situations” and requires a court to “(1) conclud[e] a clear record of delay or

willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser sanctions would

not suffice.” Thomas v. Montgomery Cnty. Bd. of Educ., 170 F. App’x 623, 625–26 (11th Cir.

2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem. Ass’n (Lux.), 62

F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x 616, 619 (11th Cir.

2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without prejudice for failure to

prosecute is not an adjudication on the merits, and, therefore, courts are afforded greater


2
        In Wabash, the Court held a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Plaintiff his failure to comply with the Court’s Orders could result in dismissal of this
action. Doc. 7 at 4; Doc. 9 at 2.


                                                     3
  Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 4 of 6




discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619; see also Coleman,

433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute § 1983 complaint where plaintiff did not respond to

court order to supply defendant’s current address for purpose of service); Taylor, 251 F. App’x at

620–21 (upholding dismissal without prejudice for failure to prosecute, because plaintiffs

insisted on going forward with deficient amended complaint rather than complying or seeking an

extension of time to comply with court’s order to file second amended complaint); Brown, 205

F. App’x at 802–03 (upholding dismissal without prejudice for failure to prosecute § 1983 claims

where plaintiff failed to follow court order to file amended complaint and court had informed

plaintiff that noncompliance could lead to dismissal).

       Plaintiff failed to follow this Court’s Order, despite having ample opportunity to do so

and being forewarned of the consequences of his failure to do so. Doc. 9. Consequently, the

Court should DISMISS without prejudice Plaintiff’s Complaint for failure to follow this

Court’s Order and DIRECT the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify appeal is not taken in

good faith “before or after the notice of appeal is filed”).




                                                   4
  Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 5 of 6




       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, the appeal is not taken in good faith. 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective standard.

Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not proceed in

good faith when he seeks to advance a frivolous claim or argument. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the factual

allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Plaintiff in forma pauperis status on appeal.

                                         CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Plaintiff’s Complaint for failure to follow this Court’s Order, DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENY Plaintiff leave to

appeal in forma pauperis.

       Any objections to this Report and Recommendation shall be filed within 14 days of

today’s date. Objections shall be specific and in writing. Any objection that the Magistrate

Judge failed to address a contention raised in the Complaint must be included. Failure to file

timely, written objections will bar any later challenge or review of the Magistrate Judge’s factual




                                                  5
  Case 5:20-cv-00112-LGW-BWC Document 11 Filed 05/03/21 Page 6 of 6




findings and legal conclusions. 28 U.S.C. § 636(b)(1)(C); Harrigan v. Metro Dade Police Dep’t

Station #4, 977 F.3d 1185, 1192–93 (11th Cir. 2020). To be clear, a party waives all rights to

challenge the Magistrate Judge’s factual findings and legal conclusions on appeal by failing to

file timely, written objections. Harrigan, 977 F.3d at 1192–93; 11th Cir. R. 3-1. A copy of the

objections must be served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 3rd day of May, 2021.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 6
